                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 LISA ELIZABETH SMITH,

               Plaintiff,                            No. 18-CV-3074-CJW-KEM

 vs.
                                                               ORDER
 COMMISSIONER OF
 SOCIAL SECURITY,

               Defendant.
                              ___________________________

                                  I.   INTRODUCTION
       This case is before the Court on a Report and Recommendation (R&R) filed by
the Honorable Kelly K.E. Mahoney, Chief United States Magistrate Judge. (Doc. 15).
Judge Mahoney recommends that I reverse and remand the decision by the Commissioner
of Social Security (the Commissioner) denying Lisa Elizabeth Smith’s (“claimant”)
application for disability insurance benefits under Title II of the Social Security Act, 42
U.S.C. §§ 401-434. Neither party has objected to the R&R. The deadline for such
objections has expired.
                            II.    APPLICABLE STANDARDS
       A.     Judicial Review of the Commissioner’s Decision
       The Court must affirm the Commissioner’s decision “if it is supported by
substantial evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006); see 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence, shall be conclusive . . .”).
“Substantial evidence is less than a preponderance, but enough that a reasonable mind
might accept as adequate to support a conclusion.” Lewis v. Barnhart, 353 F.3d 642,
645 (8th Cir. 2003). The Eighth Circuit explains the standard as “something less than
the weight of the evidence and [that] allows for the possibility of drawing two inconsistent
conclusions, thus it embodies a zone of choice within which the [Commissioner] may
decide to grant or deny benefits without being subject to reversal on appeal.” Culbertson
v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994).
       In determining whether the Commissioner’s decision meets this standard, the court
considers “all of the evidence that was before the ALJ, but it [does] not re-weigh the
evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). The court considers
both evidence that supports the Commissioner’s decision and evidence that detracts from
it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th Cir. 2010). The court must “search the
record for evidence contradicting the [Commissioner’s] decision and give that evidence
appropriate weight when determining whether the overall evidence in support is
substantial.” Baldwin v. Barnhart, 349 F.3d 549, 555 (8th Cir. 2003) (citing Cline v.
Sullivan, 939 F.2d 560, 564 (8th Cir. 1991)).
       In evaluating the evidence in an appeal of a denial of benefits, the court must apply
a balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health &
Human Servs., 879 F.2d 441, 444 (8th Cir. 1989). The Court, however, does not
“reweigh the evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citing Bates v.
Chater, 54 F.3d 529, 532 (8th Cir. 1995)), or “review the factual record de novo.” Roe
v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citing Naber v. Shalala, 22 F.3d 186, 188
(8th Cir. 1994)). Instead, if, after reviewing the evidence, the Court finds it “possible
to draw two inconsistent positions from the evidence and one of those positions represents
the Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (quoting Finch v. Astrue, 547 F.3d 933, 935 (8th
Cir. 2008)). This is true even in cases where the Court “might have weighed the evidence
differently.” Culbertson, 30 F.3d at 939 (quoting Browning v. Sullivan, 958 F.2d 817,




                                             2
822 (8th Cir. 1992)). The Court may not reverse the Commissioner’s decision “merely
because substantial evidence would have supported an opposite decision.” Baker v.
Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984); see Goff v. Barnhart, 421 F.3d 785, 789
(8th Cir. 2005) (“[A]n administrative decision is not subject to reversal simply because
some evidence may support the opposite conclusion.”).
       B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573-74 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). A district judge may, however, elect to review an R&R
under a more-exacting standard even if no objections are filed:



                                             3
      Any party that desires plenary consideration by the Article III judge of any
      issue need only ask. Moreover, while the statute does not require the judge
      to review an issue de novo if no objections are filed, it does not preclude
      further review by the district judge, sua sponte or at the request of a party,
      under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).
                                    III.   THE R&R
      Plaintiff suffers from pulmonary sarcoidosis, which leads to an inflammation of
the lungs, and fibromyalgia. (Doc. 15, at 2). Claimant applied for disability benefits in
August 2011. (AR 77). The Commissioner denies her application at all states of review.
(AR 77, 103). In June 2015, claimant applied again for disability benefits, alleging an
onset date of October 16, 2013, but asserting that she would be disabled under the grids
once she turned 50 in September 2015. (AR 15, 26, 67, 86, 96, 103, 128). After a
hearing, an Administrative Law Judge (ALJ) applied the familiar five-step evaluation and
found that claimant was not disabled as defined in the Act. (Doc. 25-26).
      Claimant argues the ALJ erred in evaluating the medical opinions of Dr. Erin
Peterson, plaintiff’s treating physician. Judge Mahoney articulated the legal standard by
which ALJs are to consider medical opinions along with the other evidence. (Doc. 15,
at 6). Judge Mahoney reviewed the ALJ’s discussion of Dr. Peterson’s opinion and noted
that the ALJ afforded little weight to that opinion because Dr. Peterson’s records showed
that claimant almost always had a normal range of motion and steady gate. (Id.). Judge
Mahoney noted that the fact that claimant had a normal range of motion was not
inconsistent with her complaints of pain and other limitations, citing case law. (Doc. 15,
at 6-7). Judge Mahoney further noted that upon her review of Dr. Peterson’s medical
records, she could not find any notation that claimant had a steady gate. (Id., at 7).
      Judge Mahoney summarized a letter Dr. Peterson submitted in September 2015
opining on claimant’s functional abilities. (Id., at 8). Judge Mahoney noted that the ALJ




                                            4
afforded this opinion “no weight” to the portion of the opinion attesting that claimant
could not tolerate a full-time position because that opinion invaded the province of the
Commissioner. (Id.). On the other hand, Judge Mahoney noted that the ALJ gave
“significant weight” to the remainder of Dr. Peterson’s opinion, which included an
opinion that claimant needed scheduled and unscheduled breaks. (Id.). Judge Mahoney
recognized that the ALJ did not explain why the ALJ omitted from the claimant’s residual
functional capacity (“RFC”) assessment the need for claimant to have unscheduled
breaks. (Id.).
      Judge Mahoney noted that Dr. Peterson provided further opinions in a December
2015 checkbox form. (Id., at 8-9). The ALJ gave these opinions only “partial weight”
because they were provided in a checkbox form. (AR 24). Judge Mahoney found the
ALJ improperly discounted these opinions when the basis for them were “easily gleaned
from [Dr. Peterson’s] treatment records” and other medical documents. (Doc. 15, at 11-
12). After reviewing the ALJ’s evaluation of other medical records, Judge Mahoney
concluded that “the ALJ’s opinion does not reflect good reasons for discounting Dr.
Peterson’s opinions.” (Id., at 14). Judge Mahoney recommends that the Court remand
the case to the Social Security Administration for the ALJ to further consider Dr.
Peterson’s opinions. (Id.).
      Judge Mahoney also analyzed the ALJ’s failure to include certain limitations in
the RFC assessment. (Id., at 14-17). Although Judge Mahoney found that the ALJ had
good reason for not including some limitations, she found “that substantial evidence does
not support the ALJ’s failure to include in his RFC determination a need for unscheduled
absences.” (Id., at 16). Judge Mahoney also found that the ALJ “erred by failing to
acknowledge the treatment records reflecting her frequent upper respiratory infections
and to discuss the impact, if any, such infections would have on [claimant’s] ability to
attend work without the need for unscheduled absences.” (Id., at 17). Judge Mahoney




                                           5
recommends that the Court remand the case “for the ALJ to consider such treatment
records and to explain why [claimant] would or would not be able to work full time
without the need for unscheduled absences” and to allow claimant “to submit updated
treatment records reflecting any further treatment.” (Id.).
                                IV.   DISCUSSION
      Because the parties did not object to the R&R, the Court reviewed it for clear
error. Judge Mahoney applied the appropriate legal standards in considering whether the
ALJ’s RFC determination was supported by some medical evidence. Based on the
Court’s review of the record, the Court finds no error—clear or otherwise—in Judge
Mahoney’s recommendation. As such, the Court adopts the R&R in its entirety.
                                 V.     CONCLUSION
      For the reasons stated:
      1.     The Court accepts Judge Mahony’s R&R (Doc. No. 15) without
             modification. See 28 U.S.C. § 636(b)(1).
      2.     Pursuant to Judge Mahoney’s recommendation:
             a.     The Commissioner’s determination that claimant was not disabled is
                    reversed and this matter is remanded to the Commissioner for
                    further proceedings as described by Judge Mahoney.
             b.     Judgment shall enter in favor of claimant and against the
                    Commissioner.
             c.     If claimant wishes to request an award of attorney’s fees and costs
                    under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,
                    an application may be filed up until 30 days after the judgment
                    becomes “not appealable,” i.e., 30 days after the 60-day time for
                    appeal has ended. See Shalala v. Schaefer, 509 U.S. 292, 296
                    (1993); 28 U.S.C. §§ 2412(d)(1)(B), (d)(2)(G).




                                            6
IT IS SO ORDERED this 5th day of February, 2020.




                             __________________________
                             C.J. Williams
                             United States District Judge
                             Northern District of Iowa




                                7
